Citation Nr: 1610029	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 0 percent for headaches prior to January 3, 2012, and in excess of 10 percent thereafter. 

3.  Entitlement to an initial rating in excess of 0 percent for irritable bowel syndrome (IBS). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for hypertension with an initial 10 percent rating, effective December 16, 2009, and a June 2011 rating decision issued by the same RO, which granted service connection for irritable bowel syndrome and headaches with noncompensable ratings assigned for each disability, effective April 16, 2010.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Atlanta, Georgia.

During the course of the appeal, an August 2013 rating decision increased the rating for headaches to 10 percent effective January 3, 2012.  As higher ratings for headaches are potentially available prior to and after this date, and the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim for an increased rating for headaches remains in appellate status as characterized on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to TDIU, although the claim was denied in June 2011 and August 2013 rating decisions, such issue was added by the Agency of Original Jurisdiction (AOJ) as part and parcel of the appeal pursuant to in Rice v. Shinseki, 22 Vet. App. 447 (2009), and addressed in the August 2015 supplemental statement of the case.  Specifically, Rice held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.

In December 2015, the Veteran and his spouse testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  The Board notes that, at such time, the Veteran's representative was not present; however, he indicated that he wished to proceed with the hearing on his own.    

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

At the December 2015 hearing, the Veteran referred to relevant private treatment-to include at the South Central Primary Care Center in Pearson, Georgia (GA); the Coffee Regional Medical Center in Douglas, GA; and by Dr. Collins-the reports of which are not of record.  As such, the AOJ will be requested to, after obtaining any necessary authorization from the Veteran, obtain records from any pertinent private treatment, to include as set forth above, or document the unavailability of any such records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1). 

This remand will also afford the AOJ the opportunity to obtain any additional VA treatment reports, dated currently of record through March 2015, that may be available.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

Additionally, as testimony from the Veteran and his spouse at the December 2015 Board hearing included a description of symptoms suggesting a potential increase in the severity of the Veteran's service-connected hypertension, headaches, and IBS since the most recent VA examinations addressing these disabilities in February 2013, a remand is necessary to afford the Veteran contemporaneous VA examinations so as to address the nature and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, as the Veteran's initial rating claims are being remanded by the Board, such may affected the outcome of his TDIU claim.  Therefore, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims which are being remanded by the Board and, as a result, consideration of the TDIU claim is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies, to include from South Central Primary Care Center in Pearson, GA; Coffee Regional Medical Center in Douglas, GA; and records of treatment by Dr. Collins.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all records of VA outpatient treatment dated from March 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  

3.  After obtaining all outstanding records, the Veteran should be afforded VA examinations to determine the current nature and severity of his service-connected hypertension, headaches, and IBS.  The electronic files, as well as copy of this Remand, must be made available to and be reviewed by the examiners.  Any indicated evaluations, studies, and tests should be conducted. 

For the Veteran's hypertension, headaches, and IBS, the examiner should identify the nature and severity of all current manifestations of each disability.  All signs and symptoms of such disability should be reported in detail.  Each examiner should also specifically describe the overall impact of these residuals on the Veteran's functioning, to include the ability to work.  

The examiners should provide a complete rationale for all conclusions reached.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


